 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichael J. Malone and Bob Burkheimer d/b/a Sor-rento Hotel and Hotel, Motel, Restaurant Em-ployees and Bartenders Union, Local 8, AFL-CIO. Cases 19-CA-12766 and 19-CA-12831March 7, 1983DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND ZIMMERMANOn July 29, 1982, Administrative Law JudgeRichard J. Boyce issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief;' Hotel, Motel,Restaurant Employees and Bartenders Union,Local 8, AFL-CIO, the Charging Party, filed areply brief; and the General Counsel filed a brief inopposition to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified below.3' Respondent's request to reopen the record for the introduction of ad-ditional evidence is hereby denied as the record as made at the hearing isadequate for the purposes of our decision and the evidence Respondentseeks to introduce is neither new nor previously unavailable. In anyevent, even if the evidence were to be considered and credited, the out-come of this case would remain the same.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951). We havecarefully examined the record and find no basis for reversing his findings.3 In our recent decision in Parker-Robb Chevrolet, Inc., 262 NLRB 408(1982), we held that the protection of the Act does not extend to supervi-sors who are disciplined or discharged as a result of their participation inunion or concerted activities. In so doing, we overruled those caseswhich held that a violation is established when the discipline or dischargeof a supervisor is an "integral part" of an employer's pattern of unlawfulconduct directed against employees, the theory on which the Administra-tive Law Judge relied in ordering Respondent to reinstate and makewhole any supervisors discharged by Respondent. Accordingly, we con-clude, for the reasons fully set forth in Parker-Robb, that there is no basishere for finding the discharge of the supervisors unlawful. The Adminis-trative Law Judge's recommended Order is therefore modified to deletethat portion of par. 2(d), fn. 31, extending the remedial order of this De-cision to any supervisors discharged by Respondent on September 22,1980. Additionally, the phrase "those terminated," contained in par. 2(d)of the Administrative Law Judge's recommended Order, is hereby clari-fied to encompass only statutory employees.For the reasons set forth in his concurrence in Parker-Robb, MemberJenkins would affirm that portion of the Administrative Law Judge's rec-ommended Order requiring Respondent to reinstate, with backpay, anysupervisors discharged by Respondent on September 22, 1980.In his recommended Order, the Administrative Law Judge also or-dered Respondent to, upon the Union's request, reinstate pension andhealth and welfare coverages as they existed on August I, 1980, and to266 NLRB No. 67ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Michael J. Malone and Bob Burkheimer d/b/a Sor-rento Hotel, Seattle, Washington, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Delete paragraph 3 of footnote 31 of the Ad-ministrative Law Judge's Decision.2. Insert "statutory employees" after "those" andbefore "terminated" in paragraph 2(d).3. Insert "statutory employees on" after "termi-nations of" and before "September 22" in para-graph 2(e).4. Substitute the attached notice for that of theAdministrative Law Judge.make employees whole for any loss of benefits they may have suffered asa result of Respondent's unilateral changes. While we agree with this sec-tion of the Administrative Law Judge's recommended Order, in no eventshould it be construed as requiring Respondent to provide double cover-age to its employees in these areas.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe hearing held in Seattle, Washington, on Febru-ary 1-2, 1982, in which we participated and had achance to give evidence, resulted in a decision thatwe had committed unfair labor practices in viola-tion of Section 8(a)(l), (3), and (5) of the NationalLabor Relations Act, as amended, and this notice isposted pursuant to that decision.Section 7 of the National Labor Relations Actgives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a repre-sentative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all such activityexcept to the extent that the employees' bar-gaining representative and employer have acollective-bargaining agreement which im-poses a lawful requirement that employeesbecome union members.350 SORRENTO HOTELWE WILL NOT refuse to recognize and bar-gain collectively with Hotel, Motel, Restau-rant Employees and Bartenders Union, Local8, AFL-CIO, as the exclusive representativeof our food and beverage and hotel employeesin the appropriate unit embraced by the 1978-81 collective-bargaining agreement betweenThird Brigade Corporation and said Union,with respect to rates of pay, wages, hours ofemployment, and other terms and conditionsof employment.WE WILL NOT change any term or conditionof employment of the employees in the afore-mentioned unit, including pension and healthand welfare coverages, without first giving theabove-named Union a chance to bargain oversuch change.WE WILL NOT close portions of our hotelbusiness, with attendant loss of unit work,without first giving the above-named Union achance to bargain over the effects of such clo-sure.WE WILL NOT terminate an entire comple-ment of unit employees, or a substantial por-tion thereof, without first giving the above-named Union a chance to bargain over the de-cision and its effects on those employees.WE WILL NOT terminate or otherwise dis-criminate against employees to avoid having torecognize and bargain with the above-namedUnion, or any other labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees intheir exercise of rights under Section 7 of theAct.WE WILL recognize and upon request bar-gain collectively with the above-named Union,as the exclusive representative of our employ-ees in the aforementioned unit, with respect torates of pay, wages, hours of employment, andother terms and conditions of employment,and, if an understanding is reached, embody itin a signed document.WE WILL, upon request of the above-namedUnion, revoke any or all changes in pensionand health and welfare coverages made with-out first giving the Union a chance to bargain,and, if requested, restore coverages as they ex-isted up to August 1, 1980, maintaining suchcoverages as are restored until we negotiatewith the Union in good faith to agreement orto an impasse in negotiations.WE WILL make whole employees whoworked in the aforementioned unit at any timeon or after August 1, 1980, with interest, forany loss of benefits they may have suffered be-cause of the changes in pension and health andwelfare coverages made by us without firstgiving the above-named Union a chance tobargain.WE WILL offer to those statutory employeesterminated on September 22, 1980, if we havehave not already done so, immediate and fullreinstatement to their former positions or, ifsuch positions no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges; andmake them whole, with interest, for any lossof earnings they may have suffered because ofthe discrimination against them.WE WILL expunge from our files any refer-ence to the terminations of statutory employ-ees on September 22, 1980, and notify thoseterminated in writing that this has been doneand that evidence of those unlawful termina-tions will not be used as a basis for future per-sonnel actions against them.MICHAEL J.BURKHEIMERHOTELMALONE AND BOBD/B/A SORRENTODECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thismatter was heard before me in Seattle, Washington, onFebruary I and 2, 1982. The underlying charges werefiled on September 11 and October 3, 1980, by Hotel,Motel, Restaurant Employees and Bartenders Union,Local 8, AFL-CIO (the Union). The complaint issuedon April 15, 1981, and alleges that Michael J. Maloneand Bob Burkheimer d/b/a Sorrento Hotel violated Sec-tion 8(a)(5) and (1) of the National Labor Relations Act(the Act) on and after August 8, 1980, by refusing to rec-ognize and bargain with the Union as the representativeof the hotel employees; and violated Section 8(a)(5), (3),and (1) on September 22, 1980, by discharging "substan-tially all" of the hotel employees without prior notice to,and for the purpose of eliminating, the Union.I. JURISDICTIONThe Sorrento is a Seattle hostelry. Its annual revenues,from room rentals and the sale of food and drink, exceed$500,000, and its annual purchases from outside the Stateof Washington exceed $50,000.The Sorrento has been owned at relevant times byFirst Hill Investors (First Hill). As is later detailed, itwas operated from August 1 through September 22,1980, by Michael J. Malone and Robert B. Burkheimer,apparently as partners, under an "Interim ManagementAgreement," with First Hill; and has been operated fromSeptember 23, 1980, by a joint venture, as it is styled,351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomprised of Malone and Burkheimer, under a 50-yearlease agreement with First Hill. IIt is concluded that the entity of Malone and Burk-heimer, however styled (hereinafter Respondent), hasbeen the employer of the Sorrento employees continu-ously since Agust 1, 1980,2 and as such has been and isengaged in activities affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. I'HE AI.l.:EGED MISCONDUCTA. FactsThe Interim Management Agreement was entered intoand became effective on August 1. It was, by its terms,"in anticipation of a successful conclusion of negotia-tions" leading to a long-term lease agreement, and was toobtain for 120 days, "or until the earlier consummationof a lease agreement."3It provided, among other things,that Respondent "will take over the management of theSorrento Hotel on August I ...." The anticipatedlong-term lease agreement, entered into September 23and effective from that date until September 22, 2030,authorizes Respondent to operate "a parking garage,hotel, restaurant and cocktail lounge, and all activities ofthe type commonly conducted by restaurants and hotelsof similar status in the metropolitan Seattle area ... ."The Sorrento had been operated from February 1972through July 31, 1980, by Third Brigade Corporation' The Interim Management Agreement, on its face, was between FirstHill and "Messrs. Michael J Malone and Robert B. Burkheimer(Malone/Burkheimer)." The 50-year lease agreement identifies the lesseeas "The Sorrento Hotel Joint Venture." It was signed for the lessee byMalone and Burkheimer, and names them in the jurat as "the venturers ofThe Sorrento Hotel Joirt Venture."Malone testified that the joint venture was created September 23, pre-liminary to execution of the lease agreement, by a "formal, written" in-strument; that it consists of Burkheimer. Malone, and Malone's wife,Mary; and that Burkheimer owns a 50-percent interest, Malone and Maryowning separate 25 percent interest. The lease agreement nowhere men-tions Mary. A legal document executed in the name of the joint venturein March 1981, like the aforementioned jurat. states that it "is composedof' Malone and Burkheimer, making no reference to Mary.Malone. in an attempted explanation of Mary's nonmention, testifiedthat, while he alone or he and Burkheimer have signed for the joint ven-ture "on numerous occasions." the two of them, plus Mary, have signed"on probably as equal number of occasions." Neither the instrumentgiving life to the joint venture, nor any other document purporting toshow Mary's involvement in it. is in evidence.It is concluded, based on the absence of documentary corroboration,the presence of counter-documentation in the form of the lease agreementand the March 1981 document. arind the lack of conviction attending Ma-lone's testimony on the point, that the joint venture does not includeMary, and is an entity indistinguishable for purposes of the Act from thatwhich operated the Sorrento under the Interim Management Agreement.Malone's discredited testimony about Mary's participation presumablywas intended to impart the illusion that the joint venture is an entityapart from the interim agreenent's "Malone/Burkheimer," thereby creat-ing distance between the joint venture and the alleged misconduct.2 As is more fully developed later, Respondent's argument is rejectedthat First Hill was the employer from August I through September 22.See text accompanying fns. 2(1 and 21, ri/na.a In fact, according to Malone, the "basic terms" of the long-termagreement had been worked out possibly as early as late June or earlyJuly, leaving an unclear title as perhaps the only impediment to entryinto such ait agreement as of August 1. Malone recalled that the originaltitle report contained over 30 exceptions "an incredible financial fiascoas far as encumbrances."(Third Brigade), under lease from First Hill.4At thetime of Third Brigade's departure, the hotel had 150guest rooms, some of which were uninhabitable becauseof deterioration, and one regularly open restaurant andbar, the Sir Dunbar. It also had two facilities for ban-quets and meetings, the Luau Room and the Top O TheTown. The payroll consisted of approximately 25 nonsu-pervisory employees. About 15 were engaged in assortedfood and beverage activities in connection with the SirDunbar, the rest performing housekeeping, desk-clerking,and other purely hotel-type functions. These employeeswere covered by a collective-bargaining agreement be-tween Third Brigade and the Union, effective from June1, 1978, through May 31, 1981.5On August 1, coincident with its assumption of man-agement responsibility under the interim agreement, Re-spondent placed a friend and former employee of Ma-lone's, Diane Vukov, "in charge of' the hotel, giving herthe title of manager and instructing her "to see thatthings really ran very much the same" as before.6AsMalone testified:[T]here's no question as to what my and Burk-heimer's role was during the period, and that wassimply as an overseer of the operation to try andsimply maintain the status quo of the restaurant andwhatever activity within the hotel during the periodof which we were trying to clear the title and signa formal lease agreement.Apart from Vukov's becoming manager, there were nomajor personnel changes either as an incident of ThirdBrigade's leaving or during the ensuing approximately 7weeks that the interim agreement was in effect. The onlychanges were Vukov's hire of a dishwasher to replaceone who had quit, and Malone's hire of two "handymen"to upgrade three guestrooms.The Union learned of the change in management inearly August, soon after its occurrence, during a chanceencounter between its business manager, Mario Vaccar-ino and First Hill's managing partner, M. E. Burke.Burke disclosed that Third Brigade was out and that "afellow named Malone was taking ...over" operation ofthe hotel. Vaccariono asked if Malone was "going to berunning it for" Burke. Burke answered no, that he was"just the landlord and it's [Malone's] baby."In early August, as well, Vukov called the Unionabout the proper wage for an employee doubling as bar-tender and waitress. The employee had "made it veryclear," according to Vukov, "that she was a union em-ployee and [that] she wanted those [union] wages." Twotelephone conversations with Vaccarino resulted. In the4On July 31, in anticipation of the August I development betweenFirst Hill and Respondent and because economic hard times had prevent-ed its meeting the terms of its lease, Third Brigade provided First Hillwith a letter stating that it "waive[d] and release[dl any and all interest"in the lease "effective immediately," and had "abandoned the premises."5 It is concluded that the Union is a labor organization within Sec 2(5)of the Act, and that the union embraced by the 1978-81 agreement is ap-propriate for purposes of the Act.6 Vukov, to become acquainted with the operation, had been a full-time "observer" on the premises, with Third Brigade's acquiescence,since mid-July.352 SORRENTO HOTELfirst, Vaccarino "made some reference to the fact thatthere was a union contract," as Vukov recalled; and, inthe second, he informed her that August pension andhealth and welfare contributions "on all employees"would be due September 10.7Sandwiched between thetwo conversations, the Union sent Vukov a copy of themaster agreement between it and the Seattle RestaurantAssociation and the Seattle Hotel Association, alongwith a brochure "outlining the benefits and the scale."On August 8, Vaccarino sent a letter to Malone stat-ing:Hotel, Motel, Restaurant Employees and BartendersUnion is the certified bargaining agent of the em-ployees of the Sorrento Hotel.As the successor to the previous owners, you arebound to honor the terms and conditions of the at-tached contract unless and until we negotiate differ-ent terms.8We look forward to working with you for ourmutual benefit.Malone replied by letter dated September 2, stating:I have received your letter of August 8, 1980, ad-dressed to me at the Sorrento Hotel. I fear that youhave been misinformed regarding the status of theHotel's ownership and management.For the past eleven years or thereabouts, the Sor-rento has been managed by the Third Brigade Cor-poration under a lease with the owners of the prop-erty, First Hill Associates. Neither I, nor my part-ner, Bob Burkheimer, have any interest in eitherThird Brigade Corporation or First Hill Associates.It is my understanding that Third Brigade has de-faulted on its lease obligations. My partner and Ihave expressed an interest in negotiating a leaseVukov also had a telephone conversation in August with EllenCarney, a business agent for the Union Carney testified that she asked ifVukov would need help filling out the forms to be submitted with contri-butions to the Union's health and welfare plan; and that she offered tomeet with Vukov and go through the bargaining agreement "page bypage." Vukos replied. according to Carne), that she would not need helpwith the forms because she had already spoken with the health and wel-fare office. which had been "most cooperatise." but that she was "look-ing forward to" going through the agreement. Carney, added that such ameeting never materialized.Vukov testified that, while she had a conversation with a woman fromthe Union, whose name she could not recall, she remembered it as con-cerning health and welfare forms. and that the woman said she wouldplace some in the mail Vukov assertedly had no recall of any referencein this conversation to the bargaining agreement.It is not necessary to resolve these testimonial discrepancies betweenCarney and Vukow8 Respondent. through Malone, introduced in evidence a contract doc-ument asserted by Malone to have accompanied Vaccarino's letter Thedocument, which identifies the employer-party as "Third Brigade Corp.,dba Sorrento Hotel." contains food and beverage, but not housekeeping.classifications. Vaccarino testified that the Union had never agreed withThird Brigade to the exclusion of housekeepers from the unit, that he"never sent out a partial contract" to Malone, and that "it would appear"that the page dealing with the housekeeping classifications had been re-moved Vaccarinio added that, while food-and-beverage and housekeep-ing employees are treated ias in separate units in some hotels, this was notso at the Sorrento The master agreement received by Vukov containedboth categories of classlficatlonwith the owners of the property, First Hill Asso-ciates, and have, for some time, been engaged in ne-gotiations which may lead to an agreement. Thesenegotions [sic] have not, to date, been finalized,however. In conjunction with the owners of theproperty, and in order to avoid damage or deterio-ration to the hotel's assets, we have placed an ob-server on the premises.In the event that we secure a lease from the proper-ty's owners, we do not intend to assume any of theprior tenant's obligations. In addition, we intend tomake significant changes in the hotel's organization,physical plant, and personnel. We would not, underthe circumstances consider ourselves to be the "suc-cessor" to the Third Brigade Corporation.Persons employed by the present operators of theSorrento will, of course, be eligible for employmentby our company in the event a lease is finalized. Wewill, if you wish, be happy to provide you with theapplication forms to be filled out by present em-ployees. Those present Sorrento Hotel employeesseeking work after the execution of a new lease willbe considered on their merits.If you should desire further information regardingour plans, please feel free to contact me.Upon receiving Malone's letter, Vaccarino confrontedBurke by telephone, citing the discrepancies between itand Burke's prior representation to him. Burke stated,much as before, "All I am is the landlord, and MikeMalone is the proprietor." This presumably triggered thefirst of the charges herein, filed September I 1.The stability of the employee complement was shat-tered September 22-the day before the long-term leasebecame operative. All personnel were summoned to ameeting that afternoon, to be given termination notices.The notices, over Burke's name, stated:Re: Termination of EmploymentTO EMPLOYEES OF THE SORRENTOHOTEL:As you may know, Third Brigade Corporation hasdefaulted in its leasehold obligations and has not op-erated the property since August 1, 1980. In themeantime, First Hill Investors has arranged forMalone/Burkheimer to carry on operations on acaretaking basis pending negotiations of a lease. Ne-gotiations have been completed and it is anticipatedthat a lease will be signed on September 23, 1980,whereby the joint venture will take over operations.As of September 22, 1980, First Hill Investors willno longer operate the hotel and restaurant. Thisletter is to notify you that employees of the restau-rant and hotel are terminated effective September22, 1980. The new operators advise that presentSorrento employees will be eligible for employmentby the new tenants. If you wish to apply for a posi-tion with the new tenants, you should obtain and353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplete an application form. Applications are pres-ently available at the Front Desk of the hotel.Malone "started off" the meeting by introducing Burke,who more or less recited the contents of the notices.Malone then announced that the Sir Dunbar would beclosed for "about four weeks" for renovation, but thatthe hotel "would stay open"; and, echoing the notices,that application forms were available for those interestedin rehire. Most of the deposed employees submitted ap-plications following the meeting.Respondent gave the Union no word of, much less op-portunity to bargain about, the terminations and the im-pending closure of the Sir Dunbar. Hence, the secondcharge, filed October 3.The Sir Dunbar in fact was closed for about 8 weeks,reopening November 25 as The Hunt Club. The Sorren-to offered no food or beverage service in the meantime,obviating immediate rehire or replacement of the dis-charged food and beverage employees. When The HuntClub opened, the space having been "gutted" and com-pletely rearranged and reappointed in the interim, it wasstaffed by all new personnel-some 23 in all, of whom 4were considered supervisory.The hotel proper stayed open without disruption untilDecember 3, when it was closed for a thorough over-haul, re-equipping, and refurnishing, which took a yearto complete. Vukov, retained as manager, testified thatshe "really just kept things running as they had beenbefore" until the closure. Aside from her, the hotel wasstaffed after September 22 by four carryovers datingback to Third Brigade's time, along with the two handy-men previously mentioned and eight without prior Sor-rento experience. The carryovers were rehired promptlyafter the formality of being terminated September 22, thedecision concerning whom to retain having been made inthe preceding week or so. The new hires, similarly, wererecruited during the preceding week.9Those carried over included the former food and bev-erage manager, who was assigned to the front desk; twoformer front desk employees, who were retained in thosepositions; and one housekeeper, who continued in thatcapacity. Vukov testified that these were "key people"whom she felt "could be of a great deal of assistance to[her], with [her] lack of knowledge" of the hotel busi-ness. Others were not retained, she asserted, because, "bywatching their ability, their work, what they had done,"she felt "they weren't qualified." Vukov's effort to bul-wark this assertion, employee-by-employee, was a la-bored and unimpressive mix of abstractions, conjecture,and flawed recall.lo She admittedly warned no one9 Those not retained, when invited on September 22 to submit applica-tions, did not know that their replacement already had been procured.Vukov testified that there was "quite a bit of turnover initially" amongthe new hires. "because they were not willing to undertake getting aroom really clean." The former employees were not sought as replace-mlents when this happened.'o Thus. Vukov testified that she "would imagine" one was not rehired"because of the quality of work," but that she could not "think of any-thing specific" in that respect; that another was not retained "because oflack of quality work." to which she added that the housekeeping employ-ees in general "just got by with the work they did"; that "it would be thesame type of an answer" regarding another; that she could not "recallexactly" as concerns another--"l think simply because there was no needabout poor work before September 22, seeing her "role"as "reassuring the employees that their jobs were not injeopardy." She denied that union affiliation figured inanyone's nonretention, noting that, in her search for re-placements, she made a point of interviewing some of theemployees of the Olympic Hotel, a union house about toclose.Everyone on the hotel side-carryovers and new hiresalike, Vukov included-was terminated coincident withthe December 3 closure. None of them, nor anyone onthe payroll before September 23, was among the staff of89 when the hotel reopened December 7, 1981. The de-velopments of December 3, like those of September 22,were not attended by any kind of notice to the Union.The employees first learned that a change in manage-ment was forthcoming in July 1980, when Antonio delFierro, Third Brigade's president, introduced Malone atan employee meeting as "the person who would betaking over." Malone then summarized some of the inno-vations under consideration for the hotel, and gave assur-ances that those wanting to stay would have jobs.That was followed by an employee meeting on August3, presided over by Malone and prompted by Respond-ent's assumption of management responsibility under theInterim Management Agreement. The "purpose andintent" of the meeting, in Malone's words, "was to estab-lish some dialogue with the employees, to allow them toask questions, and ...make them feel more comfort-able." Malone announced that he was now "running" thehotel and introduced Burkheimer as his "associate in theventure." He introduced Vukov, as well, stating that shewas "the manager of the hotel" and that the employeeswere to "go to her" with any problems, because shewould be "speaking for" him.Malone told the employees during the August 3 meet-ing, much as he had in July, that their jobs were "not injeopardy." He elaborated that, while major improve-ments were contemplated, the hotel was "definitelygoing to keep operating," with guestrooms being refur-bished "two or three at a time" or "floor by floor." Ren-ovation of the kitchen would pose more of a "problem,"he continued, but that, too, could be "work[ed] around,"enabling the Sir Dunbar to stay open.During the question and answer portion of the meet-ing, Renee Crumpacker, a cocktail waitress, asked howMalone felt "about the union contract." He responded,as disclosed by the weight of the evidence, that the Sor-rento was a "weak" or a "very loose" union house; thatanother of his ventures, the Broadway Restaurant in Se-attle, was nonunion and those working there, includingsome who had worked in union houses, were "quitehappy" and "worked very well together"; and that hepaid "better than union scale" and "took care of" his em-ployees. Malone added that he could "handle the affairsof" the Sorrento employees without need for "anybody.it could have been timing." Another was not retained, according toVukov, because "his quality of work ...was very inconsistent": an-other, because he "had a very set way of doing things and was not recep-tive to changes"; and another, because she "was only working part-time...and we needed the fulltime people." This last person was not offereda full-time position.354 SORRENTO HOTELelse [to] oversee" him; that he did not "deserve to be anowner" if he could not.Later in August, or perhaps early September, a groupof day-shift food and beverage employees met withVukov, voicing concerns about job security. She toldthem, "As long as you do a good job, you'll keep yourjob."The decision to close the Sir Dunbar, rather thanwork around the remodeling process, was made in Sep-tember, after Henry Odland, soon to be restaurant man-ager, toured the facility and determined that the requisitechanges "couldn't be done without closing it."1Odland testified that he was "involved in hiring all"the employees for The Hunt Club; that help-wanted ad-vertisements were placed in the "Seattle Times" for 5days, 2 or 3 weeks before the reopening: and that, whilethere were about 10 applicants for every position, noneof the former employees responded. Odland further testi-fied that he was unaware of the applications left by theformer employees, and that union affiliation or lackthereof were not among the hiring criteria. He continuedthat he was looking for "a certain level of experience"-"the main concern is that it looks as though it's not anew operation." "And then," he added, "what our dutyis is to train them to exactly what we are serving ...what the different types of wine are, and the same thingwith the food." 2The decision to close the hotel proper, instead of ren-ovating two or three rooms at a time or floor-by-floor,was reached in late November, subject to financing, fol-lowing consultations that month with structural engi-neers, architects, and contractors. A financing commit-ment materialized around December 1. The project re-duced the number of guestrooms and suites to 76, andcost $4 million.David Ruehlmann, general manager of the reopenedhotel, testified that prior experience in "a large corporatehotel" was "one of the foremost things" sought of thosehired to staff the Sorrento upon reopening, and thatthose serving before the closure lacked "the kind of ex-perience that [he was] looking for." He conceded, how-ever, that some hired as housekeepers incidental to thereopening had to be trained, and that others had to beshown how the management "wanted things done."Ruehlmann learned in the summer of 1981-monthsbefore the reopening-about the applications left bythose terminated the preceding September 22, but gavethem no consideration. Some of those hired, according tohim, previously had worked in union hotels in Seattle,such as the Olympic and the Westin.The Interim Management Agreement, in addition tostating that Respondent "will take over the managementof the Sorrento Hotel on August 1" in anticipation of theentry into a long-term lease agreement, provided various-ly:(a) Respondent "shall receive no compensation for themanagement of the Hotel during the interim period ...X Odland was employed at Malone's Broadway Restaurant at thistime.IZ The Hunt Club featured nouvelle cuisine, complimented by a wminelist of 35 to 40 offerings, according to Odland, whereas the Sir Dunbaremployed "more of a griddle surface[and] ...agree[s] to pay any excess cash flow ...fromthe operation of the Sorrento Hotel to First Hill."(b) Respondent "agree[s] to indemnify First Hillagainst any liabilities, expenses, claims, demands anddamages arising out of the negligent management of theHotel."(c) Respondent "agree[s] to obtain appropriate federaland state tax identification numbers ...and to pay tosuch tax authorities as though [Respondent] were the op-erator of the Hotel."The agreement concluded:Notwithstanding the foregoing, it is clearly under-stood and agreed ...that First Hill is the ownerand operator of the facilities and that [Respondent]is acting as an agent of First Hill pending the nego-tiation of a lease to the premises.On or about August 1, in keeping with the interimagreement, Respondent obtained Federal and state taxnumbers in its name, as well as the sundry city and statepermits required to operate a hotel and eating and drink-ing establishment. That included a liquor license, which,by state law, had to be in the name of "the true party ininterest."Respondent in addition supplied cash register moneysin replacement of those removed by Third Brigade whenit vacated; contracted for a payroll service, on the rec-ommendation of its accountant, Robert Tiehan; andopened a bank checking account, from which wages andother operating expenses were to be paid and into whichhotel revenues were to be deposited. The account, al-though in the name of First Hill, was "seeded" by fundsfrom Respondent, and only Malone and Vukov couldmake withdrawals from it. First Hill made no infusionsof operating capital during the interim period. "Despite the checking account being in First Hill'sname, Burke's name being on the September 22 terminat-ing notices and Burke having spoken at the time of theirdistribution, and the avowal in the interim agreement"that First Hill is the owner and operator ...and that[Respondent) is acting as an agent of First Hill," there isno convincing evidence that First Hill, or Burke as itsmanaging partner, played any role in the management ofthe hotel during the interim period, either in collabora-tion with or independently of Respondent.t4Not onlydid Burke twice declare to Vaccarino that he was onlythe landlord, but Respondent installed Vukov as man-ager, with power to hire, fire, set wage rates and hours,assign work, make purchases, and draw checks. Vukovtestified, moreover, that she reported only to, and tookdirection only from, Malone and Burkheimer, and "possi-J3 While the interim agreement was not altogether clear on the point,it contemplated that the hotel's expenses would be met from ongoing rev.enues.I' Burke did not testify.355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbly" Respondent's accountant, Tiehan.L5 She explained,"That's who I was responsible to." 6Vukov testified that her only contacts with Burkeduring the interim period were when he and his wifecame into the hotel one evening, "and we visited for a...short period"; and when, preliminary to the execu-tion of the long-term lease agreement, she deliveredsome "paperwork" to Burke's office, leaving it with hissecretary.Except for "a couple of instances," according toVukov, wages after August I stayed as they had been-that is, in conformity with union scale. As previouslymentioned, she called the Union in August because aquestion had arisen over the appropriate pay for a dual-purpose employee.Respondent, however, did not adopt Third Brigade'spractice of contributing to the Union's pension andhealth and welfare plans, as prescribed by Third Bri-gade's agreement with the Union, thus ignoring Vaccar-ino's instruction to Vukov that contributions for Augustwould be due September 10. Vukov testified that, afterdiscussing the situation with Malone or Burkheimer, itwas her "understanding" that it "may not have been ourresponsibility to make those payments." Respondent in-stead obtained health insurance for the employees which,as Vukov recalled, "was similar to the coverage that oneof Mr. Malone's other companies had." The Union wasgiven no notice of, or chance to bargain over, the dis-continuance of the existing plans and the institution ofthe new.Vukov testified that the process undertaken on aboutAugust 1 with respect to tax numbers, licenses, bank ac-counts, etc., was repeated on or about September 23,when the long-term lease went into effect-"it was justlike setting up a new business." Except for the matter ofbank accounts, this testimony-unsupported by docu-mentation or specifics-was not convincing. Malone tes-tified that a new liquor license was not required.Sorrento's residential clientele as of August I includedtransient and permanent guests. Among the former werearmy inductees, housed under contract with the Govern-ment at a daily room and board rate of $19 per person.Daily rates for the other transient guests were $25 to$30, which did not include board. The record suggeststhat, on or about September 23, a phasing out of the per-manent guests was begun and the Government contractterminated. Otherwise, as earlier indicated, the hotelproper was run much as before until its December 3 clo-sure.Since reopenings in December 1981, the Sorrento'sdaily rates have ranged from $60 for a single room to$575 for a penthouse suite, the average being about $80.It is "very, very service oriented," according to Ruehl-mann, and "solicit[s] the upper-scale business-type travel-er, as well as your corporate traveler; more of a distin-L5 Vukov testified that she made revenue and occupancy reports toMalone and Tiehan, as requested by Malone. Malone testified that he"would subsequently either meet with or have conversations with Mr.Burke." The record does not disclose the frequency or content of theseexchanges between Malone and Burke.'6 Vukov nevertheless testified that she was an employee of First Hill,perhaps because her paychecks-and those of all the employees-weredrawn on the account in its name.guished type guest, as well, perhaps a dignitary or a ce-lebrity." Among the amenities since the reopening, butnot before, as recounted by Ruehlmann, are uniformedemployees, valet parking, doormen, bellmen, telephoneoperators, room service, triple-sheeted beds,'7and eve-ning turn-down of bed covers, replete with a mint on thepillow.B. Conclusionsi. The allegedly unlawful refusal to recognize andbargainIt is concluded that Respondent became a "successor"to Third Brigade upon taking over management of theSorrento August 1; that it therefore inherited Third Bri-gade's outstanding obligation to recognize and bargainwith the Union as the representative of those in the unitembraced by the 1978-81 agreement between Third Bri-gade and the Union; and that its subsequent refusal torecognize the Union accordingly violated Section 8(a)(5)and (1) as alleged.'8That Respondent is Third Brigade's successor derivesfrom its retention of the Third Brigade payroll, nearlyintact, for some 7 weeks after August 1; its effort duringthat same period, as Vukov put it, "to see that thingsreally ran very much the same" as before; and the sub-stantial continuation during that time, except for discardof the Union's pension and health and welfare plans, ofpreexisting terms and conditions of employment. '9Respondent's main contention is that First Hill, not it,was the "owner and operator" from August I throughSeptember 22, the implication being that the date for de-termining its successorship status properly should beSeptember 23-after the mass termination and coincidentwith the extended closure of the food and beverage fa-cility. This contention, as earlier indicated,20is rejected.Rejection is based on this aggregate of considerations:I. The Interim Management Agreement specified thatRespondent would "take over the management of" thehotel on August 1, that it would "indemnify" First Hillfor any losses "rising out of the negligent managementof" the hotel, and that it would obtain Federal and statetax numbers and "pay to such tax authorities as though[it] were the operator of" the hotel.2. Respondent installed Vukov as manager on August1, investing her with authority commensurate with thatI? The third sheet being on top of the blanket.le That the contract document accompanying the Union's August 8demand letter may have omitted housekeeping classifications (see fn. 8,supra) does not relieve Respondent of a duty to bargain as concerns theoverall unit. The letter itself couched the demand in terms of "the em-ployees of the Sorrento Hotel," the Union's agreement with Third Bri-gade in fact covered housekeeping as well as food and beverage employ-ees; and there is nothing to suggest that the professed incompleteness ofthe document in any way confused or misled Respondent. Cf., NazarethRegional High School v. N.L.R.B., 549 F.2d 873, 880 (2d Cir. 1977).19 See, generally, N.L.R.B. v. William J. Burns International SecurityServices, Inc., 406 U.S. 272 (1972); East Belden Corporation, 239 NLRB776 (1978); Cagle's Inc., 218 NLRB 603 (1975); Pine Valley Division ofEthan Allen, Inc., 218 NLRB 208 (1975); Band-Age. Inc., 217 NLRB 449(1975); United Maintenance & Manufacturing Co., Inc., 214 NLRB 529(1974); Georgetown Stainless Mfg. Corp., 198 NLRB 234 (1972); G. T. & E.Data Services Corporation, 194 NLRB 719 (1971).20 In fn. 2, supra.356 SORRENTO HOTELtitle; after which she reported only to, and took directiononly from, Malone and Burkheimer and possibly Re-spondent's accountant.3. On or about August 1, Respondent obtained, in itsname, the city and state permits needed to operate ahotel and eating and drinking establishment. This includ-ed a liquor license, which was required by state law tobe in the name of "the true party in interest."4. On or about August 1, Respondent supplied cashregister moneys in replacement of those removed byThird Brigade; and "seeded" with its funds the bankchecking account from which hotel expenses were paidand into which revenues were to be deposited.5. Only Vukov and Malone could make withdrawalsfrom the aforementioned checking account.6. By the time of Respondent's August I assumption ofmanagement responsibility, its prolonged continuation inthat role was a virtual certainty, the "basic terms" of thelong-term lease agreement previously having beenworked out.7. First Hill's Burke twice told the Union's Vaccarino,between August I and September 23, that he was noth-ing more than a landlord.Against this array of indicia that Respondent was thetrue employing entity as of August 1, the meager signs ofFirst Hill's occupying that role-that the checking ac-count was in its name, that the termination notices boreBurke's name and that he spoke at the time of their dis-tribution, and that the interim agreement depicted FirstHill as "the owner and operator" and Respondent "as anagent of First Hill"-are but trifling oddments.2'Nor can it be said that maintenance of the status quountil September 22 was a temporary expedient, militatingthat the issue of Respondent's successorship status con-sider the changes subsequently made. Malone assured theemployees in July and again on August 3 that their jobswere safe, to which he added on August 3 that, whileconsiderable changes in the physical plant were contem-plated, they would not entail job disruption. Similarly,Vukov told some of the food and beverage employeesduring the interim period that they would have their jobsas long as their performance was acceptable; and admit-tedly saw part of her role until September 22 as "reassur-ing the employees that their jobs were not in jeopardy."Additionally, the decision to shut down the Sir Dunbarfor renovation in fact was not made until September; andthat to close the hotel proper, not until late November.It thus is manifest that the departures from the statusquo-beginning with the September 22 mass terminationand followed by the closures of the Sir Dunbar, then thehotel proper, and the eventual marked enlargement ofthe complement-were not "imminent and certain" as ofAugust 1, but rather were in the realm of high specula-tion. Those developments consequently are not relevantto the successorship question.22Having violated Section 8(a)(5) and (I) in a generalsense by refusing to recognize the Union, Respondent2' See, generally, East Belden Corporation. supra. 239 NLRB 776, 791-792; Pine Valley Division of Ethan Allen, wupra, 218 NL.RB at 218.22 Galis Equipment Company. Inc.. 194 NL.RB 799 (1972) See alsoGeorgetown Mfg. Corp.. wupra. 198 NLRB at 237.perforce breached its duty to recognize and bargain inmore specific ways by these actions:1. Discontinuing the Union's pension and health andwelfare coverages, and instituting a new medical insur-ance program, without first giving the Union a change tobargain over the changes.232. Terminating the entire complement on September22, albeit momentarily as concerns some, without firstgiving the Union a chance to bargain over the decisionand its effects.243. Closing the Sir Dunbar and then the hotel proper,with attendant loss of unit work for substantial periods oftime, without first giving the Union a chance to bargainover the effects of those actions.252. The allegedly unlawful mass terminationIt is concluded that the September 22 mass termina-tion, apart from violating Section 8(a)(5) and (1) as earli-er found, was for the purpose of escaping successorshipand the attendant obligation to recognize and bargainwith the Union, and thus violated Section 8(a)(3) and (1)as also alleged.This conclusion derives from this reasoning:1. Respondent's antipathy to collective bargaining wasbetrayed by Malone's declarations during the August 3meeting that he could "handle the affairs of' the employ-ees without need for "anybody else [to] oversee" him,and that he did not "deserve to be an owner" if he couldnot.2. Respondent could escape Third Brigade's bargainingobligation if it could avoid being adjudged a successor.Employee carryover being central to a successorshipfinding, the substantial elimination of the preexistingcomplement, if timely done, would accomplish this.3. Why, then, was the mass termination not effected ator around the time of Respondent's August I assumptionof management responsibility? Malone's assurances to theemployees in July and or August 3 reveal an intention atthe outset to retain the inherited complement. The infer-ence thus is pungent that the original intent went intodiscard upon receipt of the Union's August 8 demandletter and the enlightenment that doubtless ensued aboutthe legal implications of employee carryover.4. To impart the illusion that the mass termination nev-ertheless was timely for purposes of avoiding successor-2" "A successor employer is ordinarily free to set initial terms onwhich it will hire employees of a predecessor." 'L-R.B. v. Burns Inter-national Security Services, supra, 406 U.S. at 294. This is not so, however,in "instances in which it is perfectly clear that the new employer plans toretain all of the employees in the unit," in which case it is "appropriate tohave him initially consult with the employees' bargaining representativebefore he fixes terms." Ibid. The present case plainly comes within theexception to the general rule. East Belden Corporation. supra, 239 NLRBat 793; Bachrodt Chevrolet Co., 205 NLRB 784, 784-785 (1973). See, gen-erally, United Maintenance and Manufacturing Co.. supra,. 214 NLRB 529,535-536; Spruce Up Corporation. 209 NLRB 194. 195 (1974).24 E.g. P. J. Gear & Sons. Inc, 252 NLRB 147, 149 (1980); Valley Irond Steel Co.. 224 NLRB 866, 877 (1976); Sundstrand Heat Transfer. Inc.(Triangle Division), 221 NLRB 544, 545 (1975).25 The decisions to close, themselves, and the renovations flowingfrom them involved considerable outlays of capital and thus properlycould be made by management independently of the bargaining process.L. E. Davis d/b/a Holiday Inn of Benton, 237 NLRB 1042 (1978); Vegaslic, Inc., d/b/a Pioneer Club, 213 NLRB 841 (1974).357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDship, Respondent fostered the palpable fictions that thejoint venture operating the hotel as of September 23 wassubstantively different from the Malone/Burkheimercombine in charge during the interim period;26and thatFirst Hill, not it, was the employing entity until Septem-ber 23. In aid of the latter of these fictions, Vukov testi-fied, unconvincingly, that the process undertaken on orabout August I with respect to tax numbers, licenses,etc., was repeated on or about September 23 ("it was justlike setting up a new business"); and Burke, who had hadno demonstrable part in the conduct of the businessduring the interim period, was prevailed upon to lend hisname to the termination notices and appear in whatmight fairly be termed a "cameo role" in conjunctionwith their issuance.27That Respondent would resort to such artifice high-lights the bad faith underlying the mass termination, aspart of a resolve to escape successorship and a bargain-ing obligation.5. Bad faith or an ulterior motive with regard to themass termination was revealed, as well, by Vukov'seffort to explain, employee-by-employee, why the var-ious employees were unworthy of retention. Her testimo-ny in this respect, as previously observed, "was a laboredmix of abstractions, conjecture, and flawed recall," andwas together unpersuasive.6. Also indicative of ulterior motive anent the masstermination were Respondent's nondisclosure to the de-posed employees, even as it purported to invite them toapply for rehire, that they had been replaced, and its fail-ure ever to consider any of the resultant applications.The duplicity and the blanket disregard of applicationsare indicative of a pogrom in avoidance of successorshiprather than a reasoned process of selection.28CONCLUSIONS OF LAWRespondent violated Section 8(a)(5) and (1) of the Actby:1. Refusing to recognize the Union as the collective-bargaining representative of its employees in the appro-priate unit since about August 8, 1980.2. Discontinuing existing pension and health and wel-fare coverages, and instituting a new medical insuranceprogram, after August 1, 1980, without first giving theUnion a chance to bargain over the changes.3. Terminating the entire complement of unit employ-ees September 22, 1980, albeit momentarily as concernssome, without first giving the Union a chance to bargainover the decision and its effects.4. Closing the Sir Dunbar on September 23, 1980, andthe hotel proper on December 3, 1981, with attendantloss of unit work for substantial periods of time, withoutfirst giving the Union a chance to bargain over the ef-fects of those actions.28 See fit. , supra.27 Burke's token appearance approximated a device used, unpersuasive-ly, in AMole Oldsmobile, Inc., 152 NLRB 407 (1965).2s That Vukov, in her search for replacements for those to be termi-nated, interviewed employees of a union house about to close does notequate with an absence of unlawful motive as concerns the incumbentemployees. Successorship can be as effectively defeated by replacing in-cumbent employees with those from a union as from a nonunion houseRespondent violated Section 8(a)(3) and (I) of the Actby terminating the entire complement of unit employeeson September 22, 1980.ORDER29The Respondent, Michael J. Malone and Bob Burk-heimer d/b/a Sorrento Hotel, Seattle, Washington, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectively withHotel, Motel, Restaurant Employees and BartendersUnion, Local 8, AFL-CIO, as the exclusive representa-tive of Respondent's food and beverage and hotel em-ployees in the appropriate unit embraced by the 1978-81collective-bargaining agreement between Third BrigadeCorporation and said Union, with respect to rates of pay,wages, hours of employment, and other terms and condi-tions of employment.(b) Changing any term or condition of employment ofthe employees in the aforementioned unit, including pen-sion and health and welfare coverages, without firstgiving the above Union a chance to bargain over suchchange.(c) Closing portions of its hotel business, with attend-ant loss of unit work, without first giving the aboveUnion a chance to bargain over the effects of such clo-sure.(d) Terminating an entire complement of unit employ-ees, or a substantial portion thereof, without first givingthe above Union a chance to bargain over the decisionand its effects on those employees.(e) Terminating or otherwise discriminating againstemployees to avoid having to recognize and bargain withthe above Union, or any other labor organization.(f) In any like or related manner interfering with, re-straining, or coercing employees in their exercise ofrights under Section 7 of the Act.2. Take this affirmative action:(a) Recognize and, upon request, bargain collectivelywith the above Union, as the exclusive representative ofRespondent's employees in the aforementioned unit, withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment, and, if an un-derstanding is reached, embody it in a signed document.(b) Upon request of the above Union, revoke any orall changes in pension and health and welfare coveragesmade without first giving the Union a chance to bargain,and, if requested, restore coverages as they existed up toAugust 1, 1980, maintaining such coverages as are re-stored until Respondent negotiates with the Union ingood faith to agreement or to an impasse in negotiations.(c) Make whole employees who worked in the afore-mentioned unit at any time on or after August 1, 1980,with interest, for any loss of benefits they may have suf-fered because of the changes in pension and health and29 In the event no exceptions are filed as provided by Sec 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.358 SORRENTO HOTELwelfare coverages made by Respondent without firstgiving the above Union a chance to bargain.30(d) Offer to those terminated September 22, 1980, if ithas not already done so, immediate and full reinstatementto their former positions, or, if such positions no longerexist, to substantially equivalent positions, without preju-dice to seniority or other rights and privileges, and makethem whole with interest for any loss of earnings theymay have suffered because of the discrimination againstthem.31(e) Expunge from its files any reference to the termina-tions of September 22, 1980, and notify those terminateds0 Interest shall be as prescribed in Olympic Medical Corporation, 250NLRB 146 (1980), and Florida Steel Corporation, 231 NLRB 651 (1977)See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).a Backpay shall be computed as prescribed in F W Woolworth Com-pony, 90 NLRB 289 (1950). Interest thereon shall be in accordance withthe preceding footnote.It is appropriate that the calculation of backpay presupposes that thoseworking in the food and beverage operation would have been offeredrecall upon the opening of The Hunt Club, and that those working in thehotel proper would have continued working until its closure, and thenbeen offered recall upon its reopening, but for Respondent's unlawfulpredisposition toward them and its unlawful failure to negotiate with theUnion concerning the effects of the closures upon themIt is further appropriate that this paragraph of the remedial order (d)embrace supervisors, if any, caught in the sweep of the September 22mass termination, inasmuch as the carryover of supervisors can be rele-vant to the successorship question and the termination of all, withoutregard to status, was designed to defeat successorship and thereby inter-fere with the employees' exercise of rights under the Act. Cf Parker-Robb Chevrolet. Inc., 262 NLRB 403 (1982).in writing that this has been done and that evidence ofthose unlawful terminations will not be used as a basisfor future personnel actions against them.32(f) Preserve and make available to the Board or itsagents, upon request, all records necessary to analyze theamounts due under the remedial order herein.(g) Post at the Sorrento Hotel, Seattle, Washington,copies of the attached notice marked "Appendix."33Copies of said notice, on forms provided by the RegionalDirector for Region 19, after being duly signed by itsrepresentatives, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees customar-ily are posted. Reasonable steps shall be taken by it toensure that said notices are not altered, defaced, or cov-ered by any other material.(h) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.2Z While more severe remedial sanctions could be addressed to Re-spondent's unlawful failure to bargain over the effects of closing one,then another, portion of the business for renovation (e.g., TransmarineNavigation Corporation and its Subsidiary, International Terminals, Inc.,170 NLRB 389 (1968)), it is concluded that the remedy as above definedis sufficient for purposes of this case.Is In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."359